Citation Nr: 0017178	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  97-17 422A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an initial rating higher than 0 percent 
for chronic lateral epicondylitis of the right elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and an associate


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
December 1972 to December 1975, and from December 1977 to 
December 1994.

In April 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, 
granted the veteran's claims for service connection for 
residuals of a laceration on the palmar surface of the right 
hand with severed flexor tendon and nerve damage (rated as 20 
percent disabling), for residuals of a fracture of the left 
tibia with torn meniscus cartilage of the left knee 
(rated as 10 percent disabling), for residuals of a torn 
anterior talofibular ligament of the left ankle (rated as 0 
percent disabling), and for chronic lateral epicondylitis of 
the right elbow (also rated as 0 percent disabling).  The RO 
denied his claims for service connection for several other 
disorders-including tendinitis of the right ankle, 
tendinitis of the left elbow, a cervical spine disorder, a 
thoracic spine disorder, a lumbar spine disorder, defective 
visual acuity, bilateral hearing loss, tinnitus, headaches, 
shortness of breath, chest pain, high cholesterol, and a 
stomach condition.

In April 1997, the RO in Nashville, Tennessee, granted 
service connection for tinnitus, and rated it as 10 percent 
disabling.  However, the RO determined the veteran was not 
entitled to higher ratings for the left tibia and knee 
disorder, the left ankle disorder, and the right elbow 
disorder.  The RO also continued to deny his other claims for 
service connection for bilateral hearing loss, headaches, 
shortness of breath, chest pain, and a stomach condition, 
gastroesophageal reflux disease (GERD), which he claimed as 
heartburn and indigestion with diarrhea.  The RO deferred 
consideration of an additional claim for service connection 
for post-traumatic stress disorder (PTSD) and whether he was 
entitled to a higher rating for the residuals of 
the laceration on his right hand.  The veteran thereafter 
"perfected" an appeal to the Board of Veterans' Appeals 
(Board), but only on three issues-his entitlement to service 
connection for headaches and for bilateral hearing loss, and 
for an initial rating higher than 0 percent for the 
right elbow disorder.  See 38 C.F.R. § 20.200 (1999) (an 
appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal).  Nevertheless, several of his other claims that were 
denied in 1995 also must be addressed for reasons that will 
be discussed in the remand following this decision.

The veteran did not perfect an appeal to the Board on the 
issues of his entitlement to an initial rating higher than 20 
percent for the residuals of the laceration on his right hand 
or for service connection for PTSD.  In his June 1997 
substantive appeal (on VA Form 9) concerning his other claims 
for headaches, bilateral hearing loss, and the right elbow 
disorder, he also inquired about the status of his claim for 
a higher initial rating for the residuals of the laceration 
on his right hand.  However, as the RO had earlier indicated, 
the claim was in the process of being further developed, and 
the examination was not completed until September 1997.  As 
for his claim for service connection for PTSD, which also was 
in the process of being developed, the RO did not receive a 
response from the United States Armed Services Center for 
Research of Unit Records (USASCRUR) until September 1998.  
(The USASCRUR is an agency that attempts to confirm stressors 
alleged to have caused PTSD.)  After considering the results 
of the VA medical examination and the information obtained 
from the USASCRUR, the RO determined in January 1999 that the 
veteran was not entitled to a rating higher than 20 percent 
for the residuals of the laceration on his right hand or to 
service connection for PTSD.  The RO notified him of its 
decision concerning these claims later in January 1999.  He 
subsequently submitted a timely NOD in March 1999, but only 
with respect to the claim for PTSD (not the rating for the 
residuals of the laceration on his right hand).  
See 38 C.F.R. § 20.201.  He also submitted another statement 
concerning the PTSD claim in April 1999, through his 
representative, reiterating that he disagreed with the 
decision denying this claim and that he intended to appeal.  
Consequently, the RO mailed him a SOC in November 1999 (to 
his correct address of record) concerning the claim for PTSD, 
but he did not thereafter "perfect" an appeal to the Board 
on this issue by submitting a substantive appeal, e.g., a VA 
Form 9 or equivalent statement.  See 38 C.F.R. §§ 20.202, 
20.300, 20.301, 20.302, 20.303, 20.304, 20.305, 20.306.  His 
representative did not mention or reference the PTSD claim in 
a January 24, 2000, statement, but rather, only disputed 
decisions concerning the other unrelated claims.  It was not 
until the veteran's hearing at the Board in May 2000 that 
there was further mention of his claim for PTSD, and by that 
time the appeal period had expired.  
See 38 U.S.C.A § 7105(d)(3) (West 1991) and 38 C.F.R. 
§ 20.302(b) (1999).

Since, however, the veteran indicated during his hearing that 
he again wants to pursue his claim for service connection for 
PTSD, this matter is directed to the attention of the RO for 
appropriate action.

The decision below addresses the issues of whether the 
veteran is entitled to an initial rating higher than 0 
percent for the chronic lateral epicondylitis of his 
right elbow, and whether his claim for service connection for 
bilateral hearing loss is well grounded.  His claim for 
service connection for headaches, as well as the other claims 
that were denied in April 1995, must be remanded to the RO 
for further development and consideration.


FINDINGS OF FACT

1.  The veteran experiences occasional pain, tenderness and 
swelling in his right elbow, but there is no clinical 
indication that his symptoms cause any functional impairment.

2.  There is competent medical evidence of record confirming 
that the veteran has a bilateral sensorineural hearing loss 
that satisfies the criteria of 38 C.F.R. § 3.385 and 
suggesting that it is attributable to head trauma that he 
sustained during service-in either 1978 or 1986-or, 
alternatively, is due to noise exposure in service.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 0 percent for the 
chronic lateral epicondylitis of the right elbow have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71 (Plate I), and 
4.71a, Codes 5206, 5207, 5212 (1999).

2.  The veteran has submitted a well-grounded claim for 
service connection for bilateral sensorineural hearing loss.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Elbow

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Additionally, when the disability in question is not 
specifically listed in the rating schedule, rating by analogy 
to a disability similar in location and symptomatology is 
appropriate.  38 C.F.R. § 4.20.

The veteran alleged during his May 2000 hearing that the RO 
should have assigned an initial rating higher than 0 percent 
because he experiences constant pain and swelling in his 
right elbow, which in turn cause additional functional 
impairment because he cannot lift as much weight as he 
normally would be able to (weakness) and because he does not 
have full range of motion (limitation of motion).

When determining the severity of a musculoskeletal disability 
ratable on the basis of limitation of motion, VA must 
consider the extent the veteran may have functional 
impairment due to pain or painful motion, limited or excess 
movement, weakness, premature or excess fatigability, and 
incoordination-including at times when these symptoms are 
most prevalent, such as during "flare-ups" or prolonged 
use.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board also notes that, since the veteran is contesting 
the propriety of the initial rating assigned for this 
condition, the Board must consider this claim in accordance 
with the holding of a precedent decision, Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  In that case, the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized the distinction between a new claim for an 
increased (i.e., higher) rating for an already service-
connected disability, and a case in which the veteran 
expresses dissatisfaction with the assignment of 
an initial rating where the disability in question has just 
been recognized as service connected.  In the former 
instance, the Court held that the holding of Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994)-that the current level of 
disability is of primary importance when assessing an 
increased rating claim-applies.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of the initial rating for 
his disability, the Francisco holding does not apply.  
Rather, VA must assess the level of disability from the date 
of the initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged" 
ratings.

The RO assigned a 0 percent (noncompensable) rating for this 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5212, for impairment of the radius.  Although this code does 
not include a 0 percent rating, such rating shall be assigned 
nonetheless when the requirements for a compensable rating 
are not met.  See 38 C.F.R. § 4.31.  A 10 percent rating 
under Code 5212 requires evidence of malunion of the radius 
with bad alignment.  A 20 percent rating requires evidence of 
nonunion in the upper half of the radius or nonunion in the 
lower half with false movement without loss of bone substance 
or deformity-since this is the veteran's "minor" 
extremity.  A 30 percent rating, which is the maximum 
possible rating under this code, requires evidence of 
nonunion in the lower half of the radius with false movement 
with loss of bone substance (of at least 1inch/2.5cms.) 
and marked deformity.  Id.

There is absolutely no medical evidence of record indicating 
or otherwise suggesting the veteran has any of the symptoms 
mentioned in Code 5212 that might warrant assigning a 
compensable rating for his disability.  Although he may, 
at times, experience pain and swelling in his elbow, there is 
no clinical indication that his symptoms cause any 
significant functional impairment.

A VA physician who examined the veteran in March 1995 
indicated that he should have X-rays taken of his right elbow 
to "rule out" degenerative joint disease (arthritis).  
However, he already had undergone X-rays of this elbow in 
February 1995, and he had additional X-rays taken in June 
1995.  On both occasions, they were essentially negative; 
there were no signs of fracture or subluxation, or joint 
effusion, and the joint spaces were fairly well maintained.  
Therefore, the provisions of 38 C.F.R. § 4.71a, Code 5003, 
pertaining to arthritis, do not apply.  He also did not have 
any limitation of motion, abnormal mobility, swelling, 
crepitus, or other abnormality-despite his complaints of 
discomfort ("tennis elbow") over the lateral epicondyle 
when deep pressure was applied to this area.

The reports of more recent medical evaluations contain nearly 
identical clinical findings.  During a VA orthopedic 
examination in February 1996, the veteran had "full" range 
of motion (ROM) in his elbow in all directions-flexion, 
extension, pronation, and supination-despite his pain and 
point tenderness over the lateral epicondyle.  He did not 
have any complaints of pain (a "sore" or "aching" elbow) 
during a VA orthopedic examination later that year, in 
December 1996.  He also did not have any swelling or 
limitation of motion as he was able to rotate his elbow to 
145 degrees without experiencing any tenderness over the 
lateral epicondyle or during pronation or supination of his 
forearm.  Moreover, the VA orthopedic examiner indicated in 
his diagnostic assessment that the disability had "healed" 
and there was "no abnormality."  During a more recent VA 
orthopedic examination in September 1997, there continued to 
be no signs of limitation of motion (LOM) in the elbow, 
abnormal mobility, or apparent dysfunction-despite 
indications of tenderness around the lateral epicondyle.  The 
veteran also said that the pain in his elbow was "aggravated 
primarily by lifting motions," but the examiner indicated 
in his overall diagnostic assessment that there were "only 
minimal clinical findings" during his evaluation of the 
veteran.  The examiner also indicated that any further 
statements for DeLuca purposes, other than those mentioned in 
the report of his evaluation, would have to be of a purely 
speculative nature.

The veteran also underwent a VA neurological examination in 
September 1997, and there were no clinical findings (e.g., 
sensory loss, weakness, etc.) referable to his right elbow.  
All of the impairment noted concerned other areas of his 
body, including his right shoulder and the middle three 
fingers of his right hand, and there was no indication of a 
relationship between the impairment involving those areas and 
his right elbow.  He already is receiving compensation (at 
the 20 percent level) for the impairment in the middle three 
fingers of his right hand, and the impairment in his right 
shoulder is not service connected and, thus, cannot be 
considered in evaluating the impairment in his right elbow.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 
see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), 
citing 38 C.F.R. § 4.14.

The medical and other evidence pertinent to this claim shows 
the veteran has far greater range of motion in his right 
elbow than is required for even a noncompensable rating under 
38 C.F.R. § 4.71a, Code 5206 (concerning flexion of the 
forearm, which must be limited to 110 degrees), or the 
minimum 10 percent rating under Code 5207 (concerning 
extension of the forearm, which must be limited to 45 
degrees).  See also 38 C.F.R. § 4.71, Plate I, indicating 
that normal pronation of the forearm is to 80 degrees and 
normal supination to 85 degrees.  The results of the range of 
motion studies conducted at various times since 1995 have 
consistently shown that he has full, or essentially full, 
range of motion in his elbow.  Also, considering the extent 
of his range of motion, he obviously does not have 
ankylosis-meaning complete fixation of the elbow joint in a 
stationary position, either favorable, intermediate or 
unfavorable.  Consequently, there clearly is no basis for 
assigning a higher rating under Code 5205, or even Code 5208, 
or any of the other potentially applicable codes.

While the Board recognizes that the veteran sometimes 
experiences pain, tenderness, and swelling in his right 
elbow, there is no legal basis for assigning a compensable 
rating for these symptoms in the absence of any medical 
evidence of actual functional impairment related to them.  
The severity of his right elbow disability has remained most 
commensurate with a 0 percent rating since he filed his 
claim.  Thus, this is the initial rating that must be 
assigned, and there are no grounds for assigning "staged" 
ratings pursuant to Fenderson.  See 38 C.F.R. § 4.7.  Also, 
since the preponderance of the evidence is against the claim 
for a higher rating, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military-or for disability resulting from 
aggravation during service of a preexisting disease or injury 
beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 
1153; 38 C.F.R. §§ 3.303(a), 3.306.  Organic diseases of the 
nervous system, including sensorineural hearing loss (SNHL), 
will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

If chronicity of disease or injury in service is not shown, 
or is legitimately questioned, then a showing of continuity 
of symptomatology following service is required to support 
the claim.  When, however, the disease is shown as chronic 
in service, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  Furthermore, service connection may be 
granted for any disease initially diagnosed after discharge 
from service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  
Additionally, the Court has interpreted § 3.310(a) to permit 
service connection on a secondary basis for the degree of 
aggravation of a condition that is proximately due to or the 
result of a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

A veteran who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  If the veteran meets this burden, then VA has a 
duty to assist him or her in developing the evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).

A claim is well grounded if it is plausible, meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive-but only possible-to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless they are inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  A claimant cannot 
meet this burden merely by presenting lay testimony, because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim for 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps, 126 F.3d at 1468.

The RO initially denied the veteran's claim for service 
connection for bilateral hearing loss because there was no 
medical evidence of record indicating that he had diminished 
hearing acuity in either ear sufficient to satisfy the 
criteria of 38 C.F.R. § 3.385.  This included the report of a 
January 1994 audiometric evaluation that he underwent the 
year of his discharge from service.  But the results of more 
recent hearing tests that he underwent in June 1995, December 
1995, and April 1996, confirm that he now has bilateral 
sensorineural hearing loss sufficient to meet the criteria of 
this regulation.  And the records of these examinations also 
note that he has a history of noise exposure and head trauma 
in service, and service connection was granted for his 
tinnitus ("ringing in his ears") on the basis of head 
trauma in service, in either 1978 or 1986.  Moreover, a VA 
physician who examined him in June 1995-in addition to the 
audiometric evaluation that month-indicated that the 
tinnitus was possibly secondary to the sensorineural hearing 
loss, as a residual of the head trauma in service.

These records, when considered together, reasonably imply 
that the veteran's current bilateral sensorineural hearing 
loss may be a residual of the head trauma that he sustained 
during service-in either 1978 or 1986-or, alternatively, 
that it may be attributable to noise exposure in service.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Consequently, the 
Board finds his claim to be capable of substantiation or 
plausible.  In other words, it is well grounded.  To this 
extent, his appeal concerning this claim is granted.


ORDER

The claim for an initial rating higher than 0 percent for 
chronic lateral epicondylitis of the right elbow is denied.

The veteran has submitted a well-grounded claim for service 
connection for bilateral sensorineural hearing loss; his 
appeal concerning this claim is granted to this extent.


REMAND

When completing a medical history questionnaire concerning 
his tinnitus prior to the April 1996 audiometric evaluation, 
the veteran alleged that he began to experience the ringing 
in his ears after an automobile accident during service, 
in 1978.  He also said that was when his head trauma 
occurred.  However, in granting service connection for the 
tinnitus, the RO was unable to confirm that the incident 
happened, and the RO also noted that he sustained other 
trauma to his head during service when he fell in May 1986.  
Nevertheless, since he had submitted another statement in May 
1995 alleging that his tinnitus was not entirely due to the 
1978 incident, but rather, was also due to the incident in 
1986, which was documented, the RO resolved all reasonable 
doubt in his favor and granted service connection for the 
tinnitus based on direct incurrence in service.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.103.  However, with 
respect to the claim of service connection for defective 
hearing, there still is no clear medical nexus opinion of 
record linking such a disability to either head trauma or 
noise exposure in service.  Consequently, the veteran should 
undergo a VA examination to obtain a medical opinion on this 
point.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Russo v. Brown, 9 Vet. App. 46 (1996); Waddell v. Brown, 
5 Vet. App. 454, 456 (1993); Gregory v. Brown, 8 Vet. App. 
563 (1996).

The veteran initially alleged that he was entitled to service 
connection for headaches due to an undiagnosed illness 
related to his service in the Persian Gulf War.  
See 38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317; 
VAOPGCPREC
4-99 (May 3, 1999); VA Circular 20-92-29.  He underwent a VA 
protocol examination in March 1995 to determine whether his 
headaches could be attributed to a diagnosis, and they were 
found to be of the "muscle contraction" variety.  
However, during his May 2000 hearing, he alleged that two of 
the doctors who have treated him since service, James S. 
Howard III, M.D. (a psychiatrist), and Jean C. Beckham, Ph.D. 
(a clinical psychologist), had told him that his headaches 
were residuals of an automobile accident during service, in 
1978, when he was traveling in a military van from Jamestown, 
New York, to Akron or Canton, Ohio.  He also acknowledged 
during the hearing that Dr. Howard suggested that the 
headaches may be due to other factors as well, including 
chronic pain in several joints caused by fibromyalgia.  
See the hearing transcript at pages 17, 18, and 19. 

Since the veteran alleges that Dr. Howard and Dr. Beckham 
have told him that his headaches are residuals of an in-
service event, VA must now advise the veteran that he should 
submit statements or other evidence from Dr. Howard or Dr. 
Beckham to document this opinion in order to complete the 
application for benefits.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), citing 38 U.S.C.A. § 5103(a).  

Also during the May 2000 hearing, the veteran's 
representative pointed out that several additional claims 
were still pending because the veteran submitted timely 
notices of disagreement (NODs) in May 1995 and October 1995 
(following the RO's April 1995 decision), but had not 
received a SOC concerning any of those claims.  The NOD 
submitted in May 1995 took exception with the RO's April 1995 
decision for not assigning higher ratings for the conditions 
that were service connected, and the NOD submitted in October 
1995 requested service connection for the conditions that 
were denied.  But the representative clarified during the 
hearing that the veteran is not interested in pursuing 
appeals concerning all of those claims.  Of note, he said 
that he does not want to appeal for a higher rating for his 
tinnitus because he is receiving the maximum schedular rating 
of 10 percent and is satisfied with it.  See AB v. Brown, 6 
Vet. App. 35 (1993).  However, he indicated that he does want 
to appeal several of the other claims that were denied.  
Specifically, he still wants service connection for:  a right 
ankle disorder, a left elbow disorder, a cervical spine 
disorder, a thoracic spine disorder, a lumbar spine disorder, 
shortness of breath due to an undiagnosed illness, chest pain 
due to an undiagnosed illness, high (elevated) cholesterol, 
and a stomach disorder with GERD, which he claims as 
heartburn and indigestion with diarrhea due to an undiagnosed 
illness.  He also still wants higher ratings for 
the residuals of the fracture of his left tibia with torn 
meniscus cartilage of his left knee (he believes that 
separate ratings are warranted for the tibia and knee), 
for the residuals of the torn anterior talofibular ligament 
of his left ankle, and for the residuals of the laceration of 
his right hand.  Since he is contesting the propriety of the 
initial ratings assigned for these conditions, the RO must 
consider these claims in light of the Court's decision in 
Fenderson, 12 Vet. App. at 126, and in so doing, must 
determine whether "staged" ratings are warranted.  

In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the 
Court held that, where, as here, the veteran has submitted 
valid NODs contesting the RO's denial of his claims, the 
Board must remand, and not refer, these claims to the RO for 
issuance of an appropriate SOC.  Once issued, he also must be 
given an opportunity to perfect an appeal of these claims.  
See 38 C.F.R. §§ 19.26, 19.29, 19.30, 19.31, 19.32, 19.33, 
19.34.

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO must contact the veteran and 
apprise him of the need to complete his 
application for service connection for 
headaches by submitting a statement or 
other evidence from Drs. James S. Howard 
III, M.D., or Jean C. Beckham, Ph.D., who 
purportedly have linked the veteran's 
headaches to injuries that he sustained 
in an automobile accident during service 
in 1978.  If acquiring such a statement 
is not possible, a similar statement from 
one with medical expertise sufficient to 
provide such an opinion may suffice.  
All such evidence obtained must be 
associated with the other evidence of 
record in the claims folder.

2.  The RO should schedule the veteran 
for a VA otolaryngology examination to 
determine the medical probability that 
his bilateral sensorineural hearing loss 
is a result of his military service, to 
include any head trauma that he may have 
sustained or in-service noise exposure.  
Since the purpose of the examination 
is to resolve the question of whether his 
bilateral sensorineural hearing loss is a 
result of his military service, to the 
extent possible, the examiner should 
set forth his/her findings and opinions 
in a report demonstrating discussion of 
the evidence and conclusions in this 
regard.  It also is imperative that 
he/she review the claims folder, 
including a copy of this remand.  The 
examination report should include all 
examination findings and the rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record.  The report 
should be associated with the other 
evidence on file in the veteran's claims 
folder.

3.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of this 
remand.  If not, it should be returned, 
along with the claims folder, for 
immediate corrective action.  
See 38 C.F.R. § 4.2.

4.  The RO should issue a statement of 
the case in response to the veteran's May 
1995 and October 1995 NODs with the 
denials of service connection and higher 
ratings for:  a right ankle disorder, a 
left elbow disorder, a cervical spine 
disorder, a thoracic spine disorder, a 
lumbar spine disorder, shortness of 
breath due to an undiagnosed illness, 
chest pain due to an undiagnosed illness, 
high (elevated) cholesterol, a stomach 
disorder with GERD, which he claims as 
heartburn and indigestion with diarrhea 
due to an undiagnosed illness, residuals 
of the fracture of the left tibia with 
torn meniscus cartilage of the left knee, 
residuals of the torn anterior 
talofibular ligament of the left ankle, 
and residuals of the laceration of the 
right hand.  If, and only if, the veteran 
files a timely substantive appeal, should 
any of these issues be returned to the 
Board for appellate consideration.

5.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate the 
veteran's claims for service connection 
for headaches and bilateral sensorineural 
hearing loss.  The RO must base its 
decision concerning these claims on 
consideration of all of the pertinent 
evidence on file, including that added to 
the record since the issuance of the last 
supplemental statement of the case (SSOC) 
and as a result of the above-requested 
development.  

6.  If either service connection claim 
continues to be denied, then the veteran 
and his representative should be 
furnished a SSOC and given an opportunity 
to submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
further develop the record; it is not the Board's intent to 
imply whether any benefit requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



